Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This is a 2nd action Non-Final rejection in response to the amendments and arguments filed on May 19th, 2021. In the First Non-Final Rejection mailed on 03/02/2021, the 35 U.S.C. 103 rejection relied upon Donderici in view of Bandler for Claims 1-4, 20-23, Donderici in view of Bandler and Omeragic for Claims 11-12, 15-16, 27, and 30, and Donderici in view of Bandler, Omeragic, and Chen for Claims 13 and 28. Due to the primary reference of Donderici falling under the 35 U.S.C. 102(b)(1)(a) and 102(b)(2)(a) exceptions, this 2nd Non-Final rejection is presented without relying upon the Donderici reference and new grounds for rejection are presented.

Response to Amendment
Applicant’s Amendments, filed May 19th, 2021, have been entered. Claims 1-5, 8, 11-13, 15-16, 20-24, 26-28, and 30 remain pending in the application.  Applicant’s amendments to the specification and claims overcome each and every objections to the Drawings and Claims. Applicant’s amendments to Claims 5 and 24 overcome the 35 U.S.C. 112(b) rejection of Claims 5, 8, 24, and 26.

Response to Arguments
Applicant’s arguments, see Pages 13-22 of Remarks, filed 05/19/2021, with respect to Claims 1-5 and 8 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of Claims 1-5 and 8 has been withdrawn. 

Applicant’s arguments, see Pages 22-24 of Remarks, filed 05/19/2021, with respect to Claims 1-23 have been fully considered and are persuasive.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of 35 U.S.C. 103 rejections are made for Claims 1-4, 11-12, 15, 20-23, and 27 of Omeragic (US20170176629) in view of Bandler (“Implicit Space Mapping Optimization Exploiting Preassigned Parameters”, 2004), Claim 13 of Omeragic in view of Bandler and Chen (US20140191762), Claims 16 and 30 of Omeragic in view of Bandler and Manning (WO2015061487A2), and Claim 28 of Omeragic in view of Bander, Chen, and Manning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-12, 15, 20-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Omeragic (US20170176629) in view of Bandler (“Implicit Space Mapping Optimization Exploiting Preassigned Parameters”, 2004; Non-patent Literature Document #2 in IDS filed on 06/12/2020).
In regard to Claim 1, Omeragic teaches “One or more non-transitory machine-readable media comprising program code (program/instructions executed by processor – [0031]), the program code to: receive responses comprising a series of measurements at multiple depths (receivers 66, 68, 70, 72, 74 are located in a line along the logging tool – [0035], Figure 2; receivers may be located 120 inches or more from the transmitter, with distances 76 representing distance between receiver 66 and transmitter 57 and 84 representing the distance between receiver 74 and transmitter 57 – [0035]) in a plurality of concentric pipes (nested casings – [0037]) by generating a set of probe signals from a transmitter (transmitters 57 with magnetic core and windings – [0034], Figure 2), the transmitter and the at least one receiver (plurality of receivers, 66, 68, 70, 72, 74 – [0037], Figure 2) disposed in the plurality of concentric pipes (electromagnetic measurement system located inside nested casings 12 – [0034], Figure 2); operate on the received responses using a model (processor inverts the measurements for nested casings with inversion model – [0054]).”
Omeragic does not teach “operate on the received responses using a fine model and coarse model by employing an optimization procedure in which a surrogate model is iteratively updated based on one or more properties of the plurality of concentric pipes, or one or more properties of the transmitters or receivers, or a surrogate model response, or a combination thereof, the surrogate model generated at least initially from the coarse model; and use coefficients of the updated surrogate model at completion of the iterations to generate final estimates of the one or more properties of the plurality of concentric pipes.”
(Coarse model, fine model – Figure 2) by employing an optimization procedure in which a surrogate model is iteratively updated based on a surrogate model response (optimize the coarse model – Page 379, Column 2, Line 1; jth iteration, surrogate response vector – Page 379, Column 2, Lines 30-40), the surrogate model generated at least initially from the coarse model (mapping together with the coarse model constitute a surrogate – Page 378, Column 2, Lines 35-45); and use coefficients of the updated surrogate model at completion of the iterations to generate final estimates of the one or more properties (parameter extraction, predict fine model solution – Page 379, Column 2, Lines 6-20).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Omeragic to incorporate the teaching of Bandler to use coarse and fine models and optimization with a surrogate model to determine the parameters and properties of concentric pipes. Doing so would improve the determination of parameters of a nested pipes in a wellbore by improving the modelling used to determine the parameters.

In regards to Claim 2, Omeragic in view of Bandler discloses the claimed invention as discussed above and Bandler further teaches “the optimization procedure is based on a space mapping (space mapping; SM optimization steps – Page 379, Section II-C).”

Claim 3, Omeragic in view of Bandler discloses the claimed invention as discussed above and Omeragic further teaches “the one or more properties of the transmitters or receivers (receivers have azimuthal sensitivity – [0035]).”
Bandler further teaches “obtained through mapping (“apply parameter extraction” – Page 279, Section 2-C).”

In regards to Claim 4, Omeragic in view of Bandler discloses the claimed invention as discussed above and Bandler further teaches “the surrogate model response is obtained through mapping (ISM (implicit space mapping); “corresponding coarse model (the surrogate) response vector” – Page 379, Second III-B).”

In regard to Claim 11, Omeragic teaches “generating a set of probe signals from a transmitter (transmitters 57 with magnetic core and windings – [0034], Figure 2) disposed in a plurality of concentric pipes (electromagnetic measurement system with transmitters 57 located inside nested casings 12 – [0034], Figure 2); receiving responses in at least one receiver (receivers 66, 68, 70, 72, 74 are located in a line along the logging tool – [0035], Figure 2) disposed in the plurality of concentric pipes (electromagnetic measurement system with receivers 66, 68, 70, 72, 74 located inside nested casings 12 – [0034], Figure 2); processing, via a processor (processor – [0031]); generating parameters from a model for solutions of one or more properties of the plurality of concentric pipes (processor inverts the measurements for nested casings with inversion model to determine nested casing properties such as thickness, cracks – [0054]); displaying the next solution to characterize the plurality of concentric pipes (HMI with display – [0033]).”
Omeragic does not teach “the responses in an iterative process in which each iteration includes, until a termination condition is attained: generating parameters from executing a matching condition between fine model responses for solutions of one or more properties of the plurality of concentric pipes and previous surrogate model responses for the solutions, the solutions being from at least one iteration immediately before the respective current iteration, an initial solution provided for the first iteration; constructing a surrogate model response from generating the parameters; generating a next solution from constructing an objective function as a difference between a vector of the received responses and the surrogate model response; and evaluating the fine model response at the next solution.”
Bandler teaches “the responses in an iterative process in which each iteration includes (optimize the coarse model – Page 379, Column 2, Line 1; jth iteration, surrogate response vector – Page 379, Column 2, Lines 30-40), until a termination condition is attained (“terminate if a stopping criterion is satisfied” – Page 379, Section II-C, Step 5): generating parameters from executing a matching condition between fine model responses for solutions of one or more properties (“in each iteration, we extract selected preassigned parameters to match the coarse model with the fine model” – Section 1, Page 378, Column 2) and previous surrogate model responses for the solutions (calibrated or enhanced coarse model (surrogate model) is optimized to obtain an inverse mapped solution – Page 379, Column 1, Section II-B), the solutions being from at least one iteration immediately before the respective current iteration (optimize the coarse model, simulate the fine model at this solution; step 3, 4 – Page 239, Section II-C), an initial solution provided for the first iteration (if the inverse mapping is available at each iteration, then the solution can be evaluated directly” – Page 239, Section III-A); constructing a surrogate model response from generating the parameters (surrogate response vector – Page 379, Column 2, Lines 30-40); generating a next solution from constructing an objective function as a difference between a vector of the received responses and the surrogate model response (                        
                            
                                
                                    x
                                
                                
                                    (
                                    j
                                    )
                                
                            
                            =
                            ∆
                            
                                
                                    x
                                
                                
                                    c
                                
                                
                                    (
                                    j
                                    )
                                
                            
                            ≜
                            
                                
                                    x
                                
                                
                                    c
                                
                                
                                    
                                        
                                            j
                                        
                                    
                                
                            
                            -
                            
                                
                                    x
                                
                                
                                    c
                                
                                
                                    *
                                    (
                                    j
                                    -
                                    1
                                    )
                                
                            
                        
                    , coarse model sign with parameter x – Equation (10), Page 380; x related to response model vector R in equation (6) on Page 380); and evaluating the fine model response at the next solution (simulate the fine model at this solution, Step 4 – Page 379).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Omeragic to incorporate the teaching of Bandler to use coarse and fine models and optimization with a surrogate model to determine the parameters and properties of concentric pipes. Doing so would improve the determination of parameters of a nested pipes in a wellbore by improving the modelling used to determine the parameters.

In regards to Claim 12, Omeragic in view of Bandler and Omeragic discloses the claimed invention as discussed above and Bandler further teaches “the parameters are mapping parameters (space mapping, parameters such as x – Page 379, Section II-B).”

In regards to Claim 15, Omeragic in view of Bandler discloses the claimed invention as discussed above and Omeragic further teaches “the preassigned parameters including electrical (magnetic permeability, electrical conductivity of nested casing – [0028]).”
Bandler further teaches “generating the next solution from constructing the objective function as a difference between the vector of the received responses and the surrogate model response (                        
                            
                                
                                    x
                                
                                
                                    (
                                    j
                                    )
                                
                            
                            =
                            ∆
                            
                                
                                    x
                                
                                
                                    c
                                
                                
                                    (
                                    j
                                    )
                                
                            
                            ≜
                            
                                
                                    x
                                
                                
                                    c
                                
                                
                                    
                                        
                                            j
                                        
                                    
                                
                            
                            -
                            
                                
                                    x
                                
                                
                                    c
                                
                                
                                    *
                                    (
                                    j
                                    -
                                    1
                                    )
                                
                            
                        
                    , coarse model sign with parameter x – Equation (10), Page 380; x related to response model vector R in equation (6) on Page 380) includes providing preassigned parameters (preassigned parameters; Page 380, Section III-C).”

In regard to Claim 20, Omeragic teaches “a system comprising:  Title A SPACE MAPPING OPTIMIZATION TO CHARACTERIZE MULTIPLE CONCENTRIC PIPESa tool having a set of transmitters to transmit one or more electromagnetic signals in a pipe (transmitters 57 with magnetic core and windings – [0034], Figure 2) structure having a plurality of concentric pipes (nested casings – [0037]), the tool being arrangeable within the pipes (electromagnetic measurement system located inside nested casings 12 – [0034], Figure 2); a set of receivers arranged in the tool to receive responses in response to exciting the pipe structure with the one or more electromagnetic signals (receivers 66, 68, 70, 72, 74 are located in a line along the logging tool – [0035]); and a processor (processor – [0031]) arranged to generate one or more properties of the plurality of concentric pipes using an procedure based on the received responses (processor inverts the measurements for nested casings with inversion model to determine nested casing properties such as thickness, cracks – [0054]).”
Omeragic does not teach “using an optimization procedure.”
Bandler teaches “using an optimization procedure (optimize the coarse model – Page 379, Column 2, Line 1).”


In regards to Claim 21, Omeragic in view of Bandler discloses the claimed invention as discussed above and Bandler further teaches “the optimization procedure is based on a space mapping procedure (space mapping; SM optimization steps – Page 379, Section II-C).”

In regards to Claim 22, Omeragic in view of Bandler discloses the claimed invention as discussed above and Bandler further teaches “the processor (CPU – Page 378, Section I) is arranged to: operate on the received responses by use of a fine model and coarse model (Coarse model, fine model – Figure 2) employing a space mapping optimization procedure  (space mapping; SM optimization steps – Page 379, Section II-C) in which a surrogate model is iteratively updated based on a mapping of the surrogate model generated at least initially from the coarse model (optimize the coarse model – Page 379, Column 2, Line 1; jth iteration, surrogate response vector – Page 379, Column 2, Lines 30-40; mapping together with the coarse model constitute a surrogate – Page 378, Column 2, Lines 35-45); and use mapping coefficients of the updated surrogate model at completion of the iterations to generate final estimates of the one or more properties (parameter extraction, predict fine model solution – Page 379, Column 2, Lines 6-20).”

In regards to Claim 23, Omeragic in view of Bandler discloses the claimed invention as discussed above and Omeragic further teaches “the generated final estimates of the one or more properties are pipe thicknesses of the plurality of concentric pipes (detected values to determine thickness of the casings – [0035]).”

In regards to Claim 27, Omeragic in view of Bandler discloses the claimed invention as discussed above and Bandler further teaches “the processor is arranged to process the received responses in an iterative process in which each iteration includes (optimize the coarse model – Page 379, Column 2, Line 1; jth iteration, surrogate response vector – Page 379, Column 2, Lines 30-40), until a termination condition is attained (“terminate if a stopping criterion is satisfied” – Page 379, Section II-C, Step 5): generation of mapping parameters from execution of a matching condition between fine model responses for solutions of one or more properties (“in each iteration, we extract selected preassigned parameters to match the coarse model with the fine model” – Section 1, Page 378, Column 2) and previous surrogate model responses for the solutions (calibrated or enhanced coarse model (surrogate model) is optimized to obtain an inverse mapped solution – Page 379, Column 1, Section II-B), the solutions being from at least one iteration immediately before the respective current iteration  (optimize the coarse model, simulate the fine model at this solution; step 3, 4 – Page 239, Section II-C), an initial solution provided for the first iteration (if the inverse mapping is available at each iteration, then the solution can be evaluated directly” – Page 239, Section III-A); construction of a surrogate model response from generating the mapping parameters (surrogate response vector – Page 379, Column 2, Lines 30-40);        generation of a next solution from the construction of the objective function as a difference between a vector of the received responses and the surrogate model response (                        
                            
                                
                                    x
                                
                                
                                    (
                                    j
                                    )
                                
                            
                            =
                            ∆
                            
                                
                                    x
                                
                                
                                    c
                                
                                
                                    (
                                    j
                                    )
                                
                            
                            ≜
                            
                                
                                    x
                                
                                
                                    c
                                
                                
                                    
                                        
                                            j
                                        
                                    
                                
                            
                            -
                            
                                
                                    x
                                
                                
                                    c
                                
                                
                                    *
                                    (
                                    j
                                    -
                                    1
                                    )
                                
                            
                        
                    , coarse model sign with parameter x – Equation (10), Page 380; x related to response model vector R in equation (6) on Page 380); and evaluation of the fine model response at the next solution (simulate the fine model at this solution, Step 4 – Page 379).”
Omeragic further teaches “and displaying (HMI with display – [0033]).”

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Omeragic in view of Bandler and Chen (US20140191762).
In regards to Claim 13, Omeragic in view of Bandler discloses the claimed invention as discussed above and Bandler further teaches “the method includes the fine model responses being generated from a model (fine model responses – Page 379, Section III-a) and a coarse model response being generated from a model (coarse model response – Page 379, Section III-B).” 
Omeragic in view of Bandler does not teach “the method includes the fine model responses being generated from a numerical forward model and a coarse model response being generated from an analytical forward model, wherein the numerical forward model is based on a finite element method or a finite difference time domain method.”
Chen teaches “the method includes the fine model responses being generated from a numerical forward model (forward model with polynomial fitting of finite-element responses – [0061]) and a coarse model response being generated from an analytical forward model (in combination with other models such as analytic Jacobian calculations – [0062]), wherein the numerical forward model is based on a finite element method (forward model with polynomial fitting of finite-element responses – [0061]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Omeragic in view of Bandler to incorporate the teaching of Chen to use a numerical forward model with the fine model and an analytical forward model for a coarse model. Doing so would improve the responses of the models to determine the parameters.

Claims 16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Omeragic in view of Bandler and Manning (WO2015061487A2).
In regards to Claim 16, Omeragic in view of Bandler discloses the claimed invention as discussed above and Omeragic further teaches “solutions of the one or more properties of the plurality of concentric pipes are values of the thicknesses of the plurality of concentric pipes (detected values to determine thickness of the casings – [0035]), wherein the values of the thicknesses of the plurality of concentric pipes are over an axial length of the plurality of concentric pipes (“casing 12 includes an outer casing thickness 44, outer spacing 46, middle casing thickness 48, middle spacing 50, and an inner casing thickness 52” – [0034], Figure 2).”
Omeragic in view of Bandler does not teach “wherein the method includes generating images of variation of defects from the values of the thicknesses of pipes.”
Manning teaches “wherein the method includes generating images of variation of defects from the values of the thicknesses pipes (image generated from response at multiple locations, from defect geometries for a test object – [0036]; test object may be a pipe with thickness – [0029]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Omeragic in view of Bandler to incorporate the teaching of Manning to generate an images of a test object based on defect geometries. Doing so would improve the measurement of defects and other conditions in oil and gas infrastructure.

In regards to Claim 30, Omeragic in view of Bandler discloses the claimed invention as discussed above and Omeragic further teaches “solutions of the one or more properties of the plurality of concentric pipes are values of the thicknesses of the plurality of concentric pipes (detected values to determine thickness of the casings – [0035]) over an axial length of the plurality of concentric pipes (“casing 12 includes an outer casing thickness 44, outer spacing 46, middle casing thickness 48, middle spacing 50, and an inner casing thickness 52” – [0034], Figure 2).”
Omeragic in view of Bandler does not teach “wherein the processor is arranged to control generation of images of variation of defects from the values of the thicknesses of the pipes.”
Manning teaches “wherein the processor is arranged to control generation of images of variation of defects from the values of the thicknesses of the pipes (image generated from response at multiple locations, from defect geometries for a test object – [0036]; test object may be a pipe with thickness – [0029]).”
.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Omeragic in view of Bandler, Chen (US20140191762) and Manning (WO2015061487A2).
In regards to Claim 28, Omeragic in view of Bandler discloses the claimed invention as discussed above and Omeragic further teaches “the preassigned parameters including electrical properties of the plurality of concentric pipes (magnetic permeability, electrical conductivity of nested casing – [0028]), wherein solutions of the one or more properties of the plurality of concentric pipes are values of the thicknesses of the plurality of concentric pipes (detected values to determine thickness of the casings – [0035]) over an axial length of the plurality of concentric pipes (“casing 12 includes an outer casing thickness 44, outer spacing 46, middle casing thickness 48, middle spacing 50, and an inner casing thickness 52” – [0034], Figure 2).”
Bandler further teaches “the system includes the fine model responses generated from a numerical forward model (fine model responses – Page 379, Section III-a), and a coarse model response generated from a model (coarse model response – Page 379, Section III-B), wherein generation of the next solution from the construction of the objective function as a difference between the vector of the received responses and the surrogate model responses includes provision of preassigned parameters (                
                    
                        
                            x
                        
                        
                            (
                            j
                            )
                        
                    
                    =
                    ∆
                    
                        
                            x
                        
                        
                            c
                        
                        
                            (
                            j
                            )
                        
                    
                    ≜
                    
                        
                            x
                        
                        
                            c
                        
                        
                            
                                
                                    j
                                
                            
                        
                    
                    -
                    
                        
                            x
                        
                        
                            c
                        
                        
                            *
                            (
                            j
                            -
                            1
                            )
                        
                    
                
            , coarse model sign with parameter x – Equation (10), Page 380; x related to response model vector R in equation (6) on Page 380).”
Omeragic in view of Bandler does not teach “the system includes the fine model responses generated from a numerical forward model based on a finite element method or a finite difference time domain method, and a coarse model response generated from an analytical forward model.”
Chen teaches “the system includes the fine model responses generated from a numerical forward model based on a finite element method (forward model with polynomial fitting of finite-element responses – [0061]) and a coarse model response generated from an analytical forward model (in combination with other models such as analytic Jacobian calculations – [0062]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Omeragic in view of Bandler to incorporate the teaching of Chen to use a numerical forward model with the fine model and an analytical forward model for a coarse model. Doing so would improve the responses of the models to determine the parameters.
Omeragic in view of Bandler and Chen does not teach “and wherein the processor is arranged to control generation of images of variation of defects from the values of the thicknesses of the plurality of concentric pipes.”
Manning teaches “and wherein the processor is arranged to control generation of images of variation of defects from the values of the thicknesses of the plurality of concentric (image generated from response at multiple locations, from defect geometries for a test object – [0036]; test object may be a pipe with thickness – [0029]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Omeragic in view of Bandler and Chen to incorporate the teaching of Manning to generate an images of a test object based on defect geometries. Doing so would improve the measurement of defects and other conditions in oil and gas infrastructure.

Allowable Subject Matter
Claims 5, 8, 24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 5 and Claim 24 detail the limitation “solve for mapping coefficients and pipe thickness of each pipe simultaneously in the sections of each pipe having defects using the magnetic permeability and/or conductivity” which is not taught by prior art references Bandler, Omeragic, or Chen. Claim 8 would be allowable due to dependence upon claim 5 and Claim 26 would be allowable due to dependence upon claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863